United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3911
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Billy Mark Evans,                       *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 10, 2009
                                Filed: December 15, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Billy Mark Evans (Evans) pled guilty to being a felon in possession of firearms
and body armor, in violation of 18 U.S.C. §§ 922(g)(1) and 931(a). The district court1
imposed a below-Guidelines sentence of 46 months imprisonment and 2 years of
supervised release. On appeal, Evans’s counsel seeks to withdraw and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing the prison sentence is
unreasonable and longer than necessary to satisfy 18 U.S.C. § 3553(a), given Evans’s
physical and mental health problems.

      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
       We conclude the district court did not abuse its discretion or impose an
unreasonable sentence, because the district court calculated the undisputed Guidelines
sentencing range, considered the relevant section 3553(a) factors, and explained its
reasons for the sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (declaring, an appellate court reviews for abuse of discretion, first
ensuring the district court committed no significant procedural error, and then
considering the substantive reasonableness of the sentence). In addition, there is no
indication the district court, in imposing a below-Guidelines sentence, overlooked or
misapplied any relevant section 3553(a) factor, or gave significant weight to an
improper or irrelevant factor. See United States v. Stults, 575 F.3d 834, 849 (8th Cir.
2009) (holding the sentence was not unreasonable where the record reflected the
district court (1) made an individualized assessment based on the facts presented and
(2) specifically addressed defendant’s proffered information in the court’s
consideration of the sentencing factors); cf. United States v. Sicaros-Quintero, 557
F.3d 579, 583 (8th Cir. 2009) (according a presumption of reasonableness on appeal
to a sentence at the bottom of the Guidelines range).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issue. We grant counsel leave to withdraw, and
we affirm the judgment.
                      ______________________________




                                         -2-